Citation Nr: 0325295	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  99-22 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the left tonsil with metastasis to lymph nodes, 
claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a dental disability 
due to dry mouth.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1944 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which in pertinent part denied 
entitlement to service connection for squamous cell carcinoma 
of the left tonsil with metastasis to lymph nodes and for 
service connection for a dental problem secondary to dry 
mouth.  The veteran subsequently perfected this appeal.

In May 2001, the Board remanded this claim for additional 
development.  The case has since returned to the Board.


REMAND

Upon review of the claims folder, the Board has determined 
that further development is necessary.  

Pursuant to the May 2001 remand, the RO requested a radiation 
dose estimate from the Defense Threat Reduction Agency 
(DTRA).  In October 2002, DTRA responded indicating that the 
veteran was present in the VA defined Hiroshima area from 
October 7, 1945 through November 22, 1945.  A scientific dose 
reconstruction indicated that the veteran would have received 
a most probable dose of 0.0 rem gamma with an upper bound of 
0.0 (less than 0.01) rem gamma.  There was no potential for 
neutron exposure since the veteran's unit was not at 
Hiroshima at the time of detonation.  The veteran's (50-year) 
committed dose equivalent to the tonsil was 0.0 rem.

A report issued by the National Research Council (NRC) in May 
2003 found that the methods used by the DTRA to calculate 
reconstructed dose estimates required under 38 C.F.R. § 3.311 
are generally valid for estimating average dose exposure, but 
that the methodology used to calculate upper-bound doses for 
both external and inhaled exposures often underestimated 
exposure.  The October 2002 dose estimate received from the 
DTRA does not clearly indicate that it was calculated using 
the revised methodology as a result of the NRC report and 
therefore, it must be returned to the DTRA for a new 
estimate.  

The veteran also contends that he is entitled to service 
connection for a dental problem secondary to dry mouth.  He 
has reported that he has a dry mouth (loss of salivary gland 
action and taste sensation) as a result of radiation 
treatment for his left tonsil cancer.  The Board finds that 
this claim is inextricably intertwined with entitlement to 
service connection for squamous cell carcinoma of the left 
tonsil, with metastasis to the lymph nodes.  Consequently, 
appellate review of this claim would be premature at this 
time and it must also be remanded.

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  

2.  The RO should return the October 2002 
reconstructed dose estimate to the DTRA 
for a new estimate using the revised 
methodology.  

3.  The RO must then comply with all 
other provisions of 38 C.F.R. § 3.311, to 
include 38 C.F.R. § 3.311(c), and obtain 
an advisory medical opinion, if 
appropriate.  

4.  The RO should submit a follow-up 
request for the veteran's medical records 
to Bay Hyperbaric Physicians.  An 
authorization is of record.  If the 
records are not obtained, the veteran 
should be notified of such.

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to service 
connection for squamous cell carcinoma of 
the left tonsil with metastasis to lymph 
nodes, claimed as due to exposure to 
ionizing radiation; and entitlement to 
service connection for a dental 
disability due to dry mouth.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC) and provided 
an appropriate period of time for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



